MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                 Aug 31 2020, 11:08 am

court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Adam G. Forrest                                          Curtis T. Hill, Jr.
BBFCS Attorneys                                          Attorney General
Richmond, Indiana
                                                         Josiah Swinney
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Eric J. Lairson,                                         August 31, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-28
        v.                                               Appeal from the
                                                         Wayne Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       Charles K. Todd, Jr., Judge
                                                         Trial Court Cause No.
                                                         89D01-1804-MR-1



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-28 | August 31, 2020                      Page 1 of 13
                                          Case Summary
[1]   Eric J. Lairson was convicted of murder for beating his girlfriend to death and

      sentenced to sixty years in prison. He now appeals, arguing that the trial court

      erred in refusing to instruct the jury on reckless homicide and that his sentence

      is inappropriate. We affirm.



                            Facts and Procedural History
[2]   Around 2:00 p.m. on December 13, 2017, Lairson called 911 to report he had

      just woken up and found his girlfriend of one year, Tylissa Isaacs, lying in a

      bathtub with no water and not breathing. Lairson told the 911 operator he and

      Tylissa “drank too much last night” and that she might have “alcohol

      poisoning.” Tr. Vol. II pp. 215, 217. Lairson also said the two had argued and

      he had gotten mad and “hit the walls.” Id. at 214. The 911 operator asked

      Lairson if Tylissa was breathing, and he said no. The 911 operator then asked

      Lairson if he could attempt CPR on Tylissa, but he said no because she had

      been there “too long” and her body was “cold.” Id. at 214, 218. Lairson said

      when he went to bed, Tylissa “went to take a shower” and he thought she was

      coming to bed right after that. Id. at 216. Lairson added that at some point the

      night before, he “fell forward, hit the wall and cut [his] hand”; however, he

      “sw[ore] [he] didn’t do anything like that” and Tylissa was “still alive when [he]

      went to sleep.” Id. Lairson said he and Tylissa had an “altercation” “two or

      three, maybe four days ago” where he slapped her but that “nothing got

      physical” the night before. Id. at 218.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-28 | August 31, 2020   Page 2 of 13
[3]   Richmond Police Department Officer Paul Phillips arrived on the scene around

      2:15 p.m. and found Tylissa’s naked body in the bathtub with bruises “from her

      feet to her upper body, even to her neck.” Id. at 220; Ex. 4. He also saw a “tuft

      of hair hanging on the corner of the bathroom sink.” Tr. Vol. II p. 220. Lairson

      had a bandage on his left hand, and his blood had dripped throughout the

      house. Lairson told Officer Phillips that “he hadn’t hurt [Tylissa], that he hadn’t

      killed her, that they had been arguing and drinking the night before, [and] that

      there had been some minor physical altercation.” Id. at 221-22. Lairson “kept

      repeating over and over that [the police] needed to fix this” because “he had

      done nothing.” Id. at 222.


[4]   A detective interviewed Lairson later that day and photographed fresh injuries

      to his left (dominant) hand. Exs. 28-32, 34. Lairson told the detective Tylissa

      had “too much” to drink the night before and they had argued. Tr. Vol. III p.

      80. He explained:


              Sometimes you gotta put a woman in their place but do it legal.
              If you can’t hold her down or whatever and she can’t slap you
              and you slap her, (indiscernible) but we hadn’t been fighting like
              that. I mean last week, you know, we got into something and I
              slapped her. That’s the reason why her eye was black . . . .
Id. at 82. Lairson clarified that the earlier incident occurred “four or five days

      ago” and that during that incident, he “grabbed” and “mugged” Tylissa, which

      meant that he “push[ed] her up off me.” Id. at 99, 128, 135.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-28 | August 31, 2020   Page 3 of 13
[5]   When the detective again asked Lairson what happened the night before,

      Lairson said he and Tylissa “had words” but it didn’t get “physical.” Id. at 104.

      He added that they both “mugged” or pushed each other before she hopped in

      the shower, and he insisted that the injuries to his hand were not related to any

      violence toward Tylissa. Rather, he claimed they were due to an old injury,

      from “back in the day” when he boxed, and because he punched a door or wall

      the night before. Id. at 105. As Lairson explained to the detective:


              [When I get angry] I’ll hit a door, I’ll hit a wall, I ain’t gonna hit
              my girl like that. I ain’t goin’ to knock my girl’s teeth out or bust
              her upside the head. You know what I mean? I don’t – I don’t
              rock like that.
Id. at 106.


[6]   Later during the interview, Lairson said he “may have slapped” Tylissa but that

      he “never punched her.” Id. at 126. Lairson then told the detective he would be

      “completely one hundred percent honest” and told the following story:


              I got drunk and fell. We had words, we pushed and shoved each
              other last night, but that’s as bad as it got and then when I had
              my words, I said listen, what the fu** did you do? Why did you
              tear the shower curtain down and why the fu** is all this all over
              the place. . . . And she was mumbling and still moving around
              the shower, drunk. I said I ain’t dealin’ with this sh** and I
              walked the fu** out of the bathroom, went and laid down and I
              went to sleep, I woke up and my girl is dead. That’s what I’m
              telling you.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-28 | August 31, 2020    Page 4 of 13
Id. at 127. When the detective told Lairson they needed to figure out what

      happened to Tylissa, Lairson speculated that she “fell in the shower” or “drank

      too much.” Id.


[7]   The detective then asked Lairson about a scream heard around 2:00 a.m., and

      Lairson responded that they “yell at each other from time to time” because:


              We just an average young couple, we - we mug each other and
              slap each other. She - she may punch me a couple times, but I’m
              a man, I take that on the chin, but I slapped her, you know, that’s
              the reason why her eyes black, I slapped her four or five days
              ago.
Id. at 131. However, he claimed that Tylissa did not scream around 2:00 a.m.
Id. at 131-32. The detective continued asking Lairson what happened the night

      before, but Lairson kept repeating he only “slapped” Tylissa and didn’t punch

      her. Id. at 136. He characterized what happened between them as “small stuff”

      and said they weren’t “for real” fighting. Id. at 139, 142. He said he “had a

      wonderful time with [his] woman” and they were “drunk,” “having fun,” and

      “partying.” Id. at 155. He again speculated that Tylissa was “too drunk and

      fell,” had alcohol poisoning, or had “cancer.” Id. at 144, 148. He emphasized

      that he didn’t push Tylissa down in the shower, that Tylissa was alive when he

      last saw her in the shower, and that “[w]hat happened from there, [he didn’t]

      know.” Id. at 160, 162. The interview ended shortly thereafter.


[8]   An autopsy occurred the next day. According to the forensic pathologist,

      Tylissa died from multiple blunt-force injuries to her head, neck, torso, and


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-28 | August 31, 2020   Page 5 of 13
extremities. The forensic pathologist found that two of the injuries were “more

significant” than the others:


        The locations that were deemed I think the most serious was the
        head trauma, the bleeding that was present over the surface of
        her brain and then there were various associated contusions or
        bruises on her scalp. The other location was in the abdominal
        cavity. There was a laceration or a tear of the mesentery, which is
        the fatty tissue, which is present connecting the intestines and
        there’s various blood vessels that run through this mesentery and
        there was a - a tear in there which subsequently caused a
        hemorrhage, which was identified within her abdominal cavity.
Id. at 228. The pathologist believed that “a significant amount of force” caused

the injuries:


        [T]he force in order to cause a tearing of the mesentery of the
        abdominal compartment and tearing of the serosal surface of the
        intestine, bruising the diaphragm, . . . that would take a
        significant amount of force to the abdomen in order to cause
        those injuries. And clearly with the head, again, there’s multiple
        contusions on the scalp and on the left side of the neck and on
        the face and on the right eye and then coupled with the subdural
        and subarachnoid hemorrhage of the brain, clearly it’s going to
        take . . . a significant amount of force.
Id. at 240. The forensic pathologist believed that the injuries to Tylissa’s

abdominal area occurred “relatively close to the time of her death,” not days

before, and that the nature of her injuries was “inconsistent” with a single fall.
Id. at 239, 248.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-28 | August 31, 2020   Page 6 of 13
[9]    The State charged Lairson with murder.1 At trial, a neighbor who lived next

       door to Lairson and Tylissa testified that as she was leaving home around 2:00

       a.m. to pick up her fiancé from work, she heard “the worst horror scream ever

       in [her] life” coming from their house. Id. at 206. The scream, which came from

       a female, lasted about twenty seconds and was followed by “dead silen[ce].” Id.

       When the neighbor returned home shortly thereafter, she went to sleep but was

       woken up around 4:30 a.m. by a “big loud thud” that sounded like a “50 pound

       sack of potatoes being thrown around.” Id. at 207. In addition, Lairson’s 911

       call and interview with the detective were played for the jury.


[10]   After the close of the evidence, Lairson requested a jury instruction on reckless

       homicide as a lesser-included offense of murder. Tr. Vol. IV pp. 88-90. The

       parties argued about whether a serious evidentiary dispute existed as to whether

       Lairson acted knowingly or intentionally or recklessly. The trial court said it

       had “spent considerable time” thinking about this issue and was inclined not to

       instruct the jury on reckless homicide because:


                  My recollection and pretty strong recollection [of Lairson’s
                  interview with the detective] is that when asked about well, could
                  you have done something, and then [she] fell in the shower, no,
                  she didn’t fall. Now, whether or not she fell when he went and
                  laid down, he didn’t know, but at that point, the Defendant
                  wouldn’t be doing anything or participating in any kind of




       1
           The State also charged Lairson with strangulation and aggravated battery but later dismissed those charges.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-28 | August 31, 2020                      Page 7 of 13
               reckless act, so I am also left with the fact that from the
               pathologist, there are numerous blunt force trauma injuries.


                                                    *****


               The Defendant never really talks about making any reckless
               actions on - on the events in question. What he talks about is
               basically not being involved in that, not causing this - this death.
Id. at 93, 95. The court took a short recess to consider the issue more and then

       returned to the bench to announce that it would not instruct the jury on reckless

       homicide. The jury found Lairson guilty of murder.


[11]   At the sentencing hearing, evidence was presented that Lairson had five

       misdemeanor convictions from Ohio, including a domestic-violence conviction,

       and one felony conviction from Ohio for Level 1 felony aggravated burglary

       with a firearm. Lairson was paroled for this felony in December 2016 and

       committed this offense while he was on parole. In addition, Lairson had two

       probation violations. The trial court found two aggravators, Lairson’s criminal

       history and the fact that he committed this offense while on parole, and one

       mitigator, Lairson’s expression of remorse. Finding that the aggravators

       outweigh the mitigator, the trial court sentenced Lairson to sixty years, all

       executed.


[12]   Lairson now appeals.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-28 | August 31, 2020   Page 8 of 13
                                  Discussion and Decision
                             I. Reckless-Homicide Instruction
[13]   Lairson first contends that the trial court erred in refusing to instruct the jury on

       reckless homicide as a lesser-included offense of murder. Trial courts use a

       three-part test to determine whether to instruct the jury on a lesser-included

       offense: whether the lesser-included offense is inherently included in the crime

       charged; if not, whether the lesser-included offense is factually included in the

       crime charged; and, if either, whether a serious evidentiary dispute exists where

       the jury could conclude that the lesser offense was committed but not the

       greater. Wright v. State, 658 N.E.2d 563, 566-67 (Ind. 1995). When an

       instruction is refused on grounds that a serious evidentiary dispute does not

       exist, we review only for an abuse of discretion. Young v. State, 699 N.E.2d 252,

       255 (Ind. 1998), reh’g denied. It is reversible error for a trial court not to give an

       instruction, when requested, on an inherently or factually included lesser

       offense if there is a serious evidentiary dispute. Webb v. State, 963 N.E.2d 1103,

       1106 (Ind. 2012).




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-28 | August 31, 2020   Page 9 of 13
[14]   A person who knowingly2 or intentionally3 kills another human being commits

       murder, Ind. Code § 35-42-1-1, while a person who recklessly4 kills another

       human being commits reckless homicide, Ind. Code § 35-42-1-5. Reckless

       homicide is an inherently included offense of murder, as the only element

       distinguishing the two is the mens rea. Miller v. State, 720 N.E.2d 696, 702 (Ind.

       1999); McDowell v. State, 102 N.E.3d 924, 931 (Ind. Ct. App. 2018), trans. denied.


[15]   Lairson argues that a serious evidentiary dispute exists as to whether he acted

       knowingly or intentionally or recklessly given the evidence he had acted

       violently toward Tylissa in the past (including four or five days earlier) but she

       didn’t die and he said he loved Tylissa and wanted a future with her. We,

       however, agree with the trial court that no serious evidentiary dispute exists as

       to Lairson’s mens rea because he consistently claimed during his interview with

       the detective that any slap or push was minor—just “small stuff”—and couldn’t

       have caused Tylissa’s death. Instead, he blamed Tylissa’s death on being too

       drunk and falling, alcohol poisoning, or cancer—all of which the forensic

       pathologist ruled out. Indeed, the autopsy showed that Tylissa died from force

       far beyond what Lairson admitted. More specifically, Tylissa died from blunt-




       2
        “A person engages in conduct ‘knowingly’ if, when he engages in the conduct, he is aware of a high
       probability that he is doing so.” Ind. Code § 35-41-2-2(b).
       3
         “A person engages in conduct ‘intentionally’ if, when he engages in the conduct, it is his conscious objective
       to do so.” Id. at (a).
       4
         “A person engages in conduct ‘recklessly’ if he engages in the conduct in plain, conscious, and unjustifiable
       disregard of harm that might result and the disregard involves a substantial deviation from acceptable
       standards of conduct.” Id. at (c).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-28 | August 31, 2020                     Page 10 of 13
       force trauma to her abdominal cavity, which caused a “large” laceration to her

       mesentery, and from blunt-force trauma to her head, which caused bleeding

       over the surface of her brain. Tr. Vol. III p. 235. These brutal injuries entirely

       contradict a reckless mens rea. See Atkinson v. State, --- N.E.3d ---, ---, 2020 WL
3865980 (Ind. Ct. App. July 9, 2020) (concluding that the trial court did not err

       in refusing to instruct the jury on reckless homicide because the four-year-old

       victim’s “injuries were so severe that no reasonable person could have found

       the injuries to have been inflicted only recklessly”), trans. pending; McDowell, 102
N.E.3d at 932 (holding that a reckless-homicide instruction wasn’t required

       because to “beat someone as severely as [the victim] was beaten goes well

       beyond the realm of acting recklessly”). The trial court did not abuse its

       discretion in refusing to instruct the jury on reckless homicide.


                                   II. Inappropriate Sentence
[16]   Lairson next contends that his sixty-year sentence is inappropriate and asks us

       to revise it under Indiana Appellate Rule 7(B) to the advisory term of fifty-five

       years. Appellate Rule 7(B) provides that an appellate court “may revise a

       sentence authorized by statute if, after due consideration of the trial court’s

       decision, the Court finds that the sentence is inappropriate in light of the nature

       of the offense and the character of the offender.” “Whether a sentence is

       inappropriate ultimately turns on the culpability of the defendant, the severity

       of the crime, the damage done to others, and a myriad of other factors that

       come to light in a given case.” Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct.

       App. 2014) (citing Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008)).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-28 | August 31, 2020   Page 11 of 13
       Because we generally defer to the judgment of trial courts in sentencing matters,

       defendants must persuade us that their sentences are inappropriate. Schaaf v.

       State, 54 N.E.3d 1041, 1044-45 (Ind. Ct. App. 2016).


[17]   A person who commits murder shall be imprisoned for a fixed term of between

       forty-five and sixty-five years, with an advisory term of fifty-five years. Ind.

       Code § 35-50-2-3. The trial court sentenced Lairson to an above-advisory term

       of sixty years.


[18]   Lairson concedes that the nature of the offense was “egregious.” Appellant’s Br.

       p. 15. Indeed, Lairson, an ex-boxer, violently beat his girlfriend, causing her

       brain and abdominal cavity to hemorrhage. Nevertheless, he argues that his

       sentence is inappropriate in light of his character. Lairson acknowledges he was

       on parole during this offense and has a criminal history, including a serious

       felony and domestic battery. However, he claims that, given other

       considerations, such as that he expressed remorse and behaved well during trial,

       “it would not have been inappropriate for the Trial Court to conclude that an

       advisory sentence of fifty-five (55) years was proper.” Id. at 16. But the question

       is not whether another sentence is more appropriate; rather, the question is

       whether the sentence imposed is inappropriate. King v. State, 894 N.E.2d 265,

       268 (Ind. Ct. App. 2008). And given the egregious nature of this offense and

       Lairson’s history of violent crimes, he has failed to persuade us that his sixty-

       year sentence is inappropriate. We therefore affirm his sentence.


[19]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-28 | August 31, 2020   Page 12 of 13
Bailey, J., and Baker, Sr.J., concur.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-28 | August 31, 2020   Page 13 of 13